By the Court
Held :
1. On the trial of a criminal prosecution the wife of the accused is not a competent witness for or against her husband.
2. In criminal prosecutions the incompetency of a witness “by reason of his interestin the event of the same, as a party or otherwise,” is removed by section 139 of the code of crimi*334.nal procedure. But the incompetency of husband and wife as witnesses for or against each other is founded upon consid erations oí public policy.
3. The rules of evidence contained in sections 310 et seq. of the code oí civil procedure apply only in civil actions and proceedings.

Motion overruled.